Citation Nr: 0712937	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure. 

5.  Entitlement to service connection for arthritis of the 
right shoulder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for depression.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had honorable active service from March 1970 to 
January 1972, and a period of other than honorable service 
from April to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 2006, a hearing was held before the undersigned 
Veterans Law Judge in Washington, D.C. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Among the issues on appeal is service connection for a 
cardiovascular disorder.  Service medical records during the 
veteran's period of honorable service show that he received 
treatment for complaints of chest pain. Prominent heart 
sounds were reported during an examination in June 1970, and 
a murmur was to be ruled out.  Elevated blood pressure 
readings were also reported during the period of honorable 
service. It is noted that post-service medical records show 
angina and a history of a heart murmur since birth. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. The law also provides 
that a veteran is presumed to be in sound condition, except 
for defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service. 
38 U.S.C.A. § 1111.  

The law requires that VA provide a medical examination or 
obtain a medical opinion if the record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and establishes that the veteran suffered an 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4) (2006). 
Regarding service connection for a cardiovascular disorder, 
considering the service and post-service medical findings, 
further clinical information is necessary.

In a VA Form 119, Report of Contact, dated in April 2006 it 
is indicated that the veteran is in receipt of Social 
Security disability compensation, and it is requested by the 
veteran's accredited representative that those records be 
procured. Social Security Administration (SSA) determinations 
can be relevant and probative for VA claims concerning 
compensation. The SSA records are potentially pertinent, but 
have not been procured and are not in the claims file. VA has 
a statutory duty to obtain these records. 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2). The United States Court 
of Appeals for Veterans Claims has also held that VA has a 
duty to acquire both the SSA decision and the supporting 
medical records pertinent to a claim. See Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992). 

In addition, at the April 2006 personal hearing at VA Central 
Office (CO) in Washington, D.C., the veteran testified that 
he had received treatment for his medical conditions both at 
the VA hospitals in New Orleans, Louisiana, and in 
Washington, D.C. There is no indication from the record that 
the veteran's complete medical records from the 
aforementioned VA medical facilities have been procured.  
These records are also potentially pertinent and should be 
obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to provide 
the names and addresses of all medical care 
providers who have provided treatment for 
any of his claimed disabilities, PTSD, 
emphysema, cardiovascular disorder, diabetes 
mellitus, depression, right shoulder 
arthritis, and tinnitus. After securing any 
necessary releases, the RO should obtain 
these records.

2.  The RO should obtain the veteran's 
entire medical records from the VA hospitals 
in New Orleans, Louisiana, and in Washington 
D.C., and associate those records with the 
claims folder.  

3.  The RO should obtain from the SSA a copy 
of their decision regarding the veteran's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon in that decision.

4.  The veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current cardiovascular 
disability. It is imperative that the claims 
file be made available to and be reviewed by 
the examiner. Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported. After reviewing 
the claims file and examining the veteran, 
the examiner should respond to the 
following:

 a) The examiner should offer an opinion 
as to whether the veteran's cardiovascular 
disability, if any, is an acquired 
disability, or a congenital or development 
defect, as set forth in 38 C.F.R. § 4.9.

 b) If the veteran has an acquired 
cardiovascular disability, then the 
examiner should offer an opinion as to 
whether the veteran's cardiovascular 
disability pre-existed active service, 
with appropriate reasons for the opinion 
with citation to the evidence.

 c) If the examiner determines that the 
veteran has an acquired cardiovascular 
disability which pre-existed service, the 
examiner should offer an opinion as to 
whether there was an increase in the 
severity of the veteran's cardiovascular 
disability in service, and whether such an 
increase was due to the natural progress 
of the disease.

 d) The examiner should offer an opinion 
as to whether any current acquired 
cardiovascular disability is causally 
related to any injury or disease during 
active duty service limited to the period 
of March 1970 to January 1972.

e)   It is imperative that the examiner 
furnish a detailed rationale for 
opinion(s) offered.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. If 
the benefits sought on appeal remain denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



